59 F.3d 165NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Frank CARPENTER;  Eileen Carpenter, Plaintiffs--Appellants,v.WEST VIRGINIA DEPARTMENT OF HEALTH AND HUMAN SERVICES,Defendant--Appellee.
No. 95-1748.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995Decided:  June 20, 1995

Frank Carpenter, Eileen Carpenter, Appellants Pro Se.  L. Eugene Dickinson, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, WV, for Appellee.
Before NIEMEYER and WILLIAMS, C.J., and BUTZNER, Sr. C.J.
PER CURIAM:


1
Frank and Eileen Carpenter appeal from the district court's order dismissing their 28 U.S.C. Sec. 2254 (1988) petition in which they challenge the termination of their parental rights with respect to their five children.  Federal courts are without jurisdiction to consider collateral challenges to state-court judgments involuntarily terminating parental rights.  Lehman v. Lycoming County Children's Servs., 458 U.S. 502 (1982);  Hickey v. Baxter, 800 F.2d 430 (4th Cir.1986);  Doe v. Doe, 660 F.2d 101 (4th Cir.1981).  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED